DETAILED ACTION
This is the initial Office action based on the application filed on March 12, 2021.
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:
Claim 10 recites “superior performance.” It should read -- a superior performance outcome --.
Claim 12 recites “discovered ML model.” It should read -- the discovered ML model --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-7 of U.S. Patent No. 10,963,231 (hereinafter “‘231”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-22 of the instant application define an obvious variation of the invention claimed in ‘231.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘231. It is also noted that both the instant application and ‘231 were filed by the same inventive entity and by a common assignee/owner. Claims 1-7 of ‘231 contain every element of Claims 1-22 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘231 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claims 2-7 of ‘231 are not shown with Claims 2-22 of the instant application for the purpose of brevity.

Patent 10,963,231
Instant Application 17/200,315
1. A computer-implemented method for using artificial intelligence (AI) to chain machine learning (ML) models for robotic process automation (RPA), comprising:
1. A computer-implemented method for using artificial intelligence (AI) to select and/or chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called in a workflow of an RPA robot; and
executing, by a computing system, a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called in a workflow of an RPA robot; and
when superior performance outcome to an existing ML model or chain of ML models is discovered by the model of models:
when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models:
deploying the discovered ML model or chain of ML models, thereby replacing the existing ML model or chain of ML models, and
deploying the discovered ML model or the discovered chain of ML models, by the computing system, thereby replacing the existing ML model or the existing chain of ML models.
modifying the workflow of the RPA robot to call the discovered ML model or chain of ML models,

wherein the analysis of the performance of the individual ML models and chains of ML models comprises performing AI-based experimentation on permutations of chained ML models in series, in parallel, or a combination thereof, and analyzing results output by the individual ML models and chains of ML models.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites the limitation “the computing system.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets the limitation “executing a model of models” as reading “executing, by a computing system, a model of models” in Claim 10 for the purpose of further examination.
Claims 11-16 depend on Claim 10. Therefore, Claims 11-16 suffer the same deficiency as Claim 10.

Claim 15 recites the limitation “the superior performance outcome.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets the limitation “superior performance” as reading “a superior performance outcome” in Claim 10 for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0156247 (hereinafter “Faulhaber”) (cited in the IDS submitted on 03/12/2021) in view of US 2019/0332508 (hereinafter “Goyal”) (cited in the IDS submitted on 03/12/2021).

As per Claim 1, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to select and/or chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of individual ML models and chains of ML models].”); and
when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models].”):
deploying the discovered ML model or the discovered chain of ML models, by the computing system (Figure 11: 1100), thereby replacing the existing ML model or the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing ML model or the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered ML model or the discovered chain of ML models].”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Faulhaber further discloses:
call the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
Faulhaber does not explicitly disclose:
modifying the workflow of the RPA robot, by the computing system.
However, Goyal discloses:
modifying a workflow of an RPA robot, by a computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “modifying the workflow of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

As per Claim 9, the rejection of Claim 1 is incorporated; and Faulhaber further discloses:
wherein the model of models is an ML model or an RPA robot (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”).

As per Claim 10, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to select and/or chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of individual ML models and chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of individual ML models and chains of ML models].”); and
when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing ML model or an existing chain of ML models is discovered by the model of models].”):
deploying the discovered ML model or the discovered chain of ML models, thereby replacing the existing ML model or the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing ML model or the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered ML model or the discovered chain of ML models].”), and
call the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc. [call the discovered ML model or the discovered chain of ML models]”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot; and
modifying the workflow of the RPA robot, by the computing system.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”); and
modifying the workflow of the RPA robot, by a computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure [modifying the workflow of the RPA robot, by a computing system].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot; and modifying the workflow of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

Claim 16 is a computer-implemented claim corresponding to the computer-implemented method claim hereinabove (Claim 9). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 9.

As per Claim 17, Faulhaber discloses:
A computer-implemented method for using artificial intelligence (AI) to chain machine learning (ML) models for robotic process automation (RPA), comprising:
executing, by a computing system (Figure 11: 1100), a model of models that analyzes performance of chains of ML models in an ML model pool to be called (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N [an ML model pool to be called] (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models.”; paragraph [0095], “The ML model evaluator 828 can monitor virtual machine instances 822 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics [executing a model of models that analyzes performance of chains of ML models].”); and
when a superior performance outcome to an existing chain of ML models is discovered by the model of models (paragraph [0052], “… by monitoring the performance of the models 118A-118D, the analytics engine 122 may determine that some models perform better than others, and cause (e.g., via update message(s) 138) the model selector 110 to change the distribution [when a superior performance outcome to an existing chain of ML models is discovered by the model of models].”):
deploying the discovered chain of ML models, by the computing system (Figure 11: 1100), thereby replacing the existing chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution [replacing the existing chain of ML models]. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”; paragraph [0097], “… the model data stored in the training model data store 875 is used by the model hosting system 840 to deploy machine learning models [deploying the discovered chain of ML models].”), wherein
the model of models is an ML model or an RPA robot (paragraph [0029], “… a machine learning service 140 can host one or more ML models 118A-118N (e.g., executing as inference code 120A-120N) by implementing the necessary architecture needed to support these models [the model of models is an ML model or an RPA robot].”).
Faulhaber does not explicitly disclose:
a workflow of an RPA robot.
However, Goyal discloses:
a workflow of an RPA robot (paragraph [0016], “An RPA platform can be provided that includes multiple bots (e.g., tens, hundreds, thousands) executing on hardware systems.”; paragraph [0058], “With particular reference to FIG. 3A, and as introduced above, each RPA platform provides one or more bots 302 executed in VMs. In some examples, each bot 302 executes one or more processes 304. In some examples, each process 304 includes one or more queues 306, and each queue includes one or more components 308 that are to be executed [a workflow of an RPA robot].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “a workflow of an RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).

Claims 3, 4, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faulhaber in view of Goyal as applied to Claims 2, 10, and 17 above, and further in view of US 2021/0072969 (hereinafter “Mei”).

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Faulhaber and Goyal does not explicitly disclose:
generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot; and
deploying the generated new version of the RPA robot, by the computing system.
However, Mei discloses:
generating a new version of an RPA robot, by a computing system, that implements a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”); and
deploying the generated new version of the RPA robot, by the computing system (paragraph [0047], “Workloads layer 90 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: … automatic RPA process upgrade 96 according to embodiments of the invention.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot; and deploying the generated new version of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

As per Claim 4, the rejection of Claim 3 is incorporated; and Faulhaber further discloses:
calling the discovered ML model or the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
The combination of Faulhaber and Goyal does not explicitly disclose:
by the generated new version of the RPA robot, when executing the modified workflow of the RPA robot.
However, Mei discloses:
by a generated new version of an RPA robot, when executing a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “by the generated new version of the RPA robot, when executing the modified workflow of the RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

Claims 11 and 12 are computer-implemented claims corresponding to the computer-implemented method claims hereinabove (Claims 3 and 4). Therefore, Claims 11 and 12 are rejected for the same reasons set forth in the rejections of Claims 3 and 4.

As per Claim 18, the rejection of Claim 17 is incorporated; and Faulhaber further discloses:
call the discovered chain of ML models (paragraph [0072], “The operations 700 also include, at block 715, updating a model selector, based on the plurality of accuracy scores, to cause the model selector to select ones of the plurality of ML models to generate inferences for inference requests according to an updated distribution. Block 715 may be performed by the analytics engine 122 of the other figures, and may include generating and deploying an updated ML model 112 (e.g., via a model training system 130), sending an update message 138 with details about the new distribution/weighting, etc.”).
Faulhaber does not explicitly disclose:
modifying the workflow of the RPA robot, by the computing system.
However, Goyal discloses:
modifying a workflow of an RPA robot, by a computing system (paragraph [0022], “The UAP provides, among other functionalities, reporting and analytics to measure and improve RPA services, and increase RPA levels, as well as control RPA platforms, and individual bots. Accordingly, the UAP of the present disclosure can operate across hundreds, or thousands of bots across multiple RPA platforms.”; paragraph [0038], “… the analytics module 116 provides reporting and dashboard visualizations for RPA support teams (e.g., agents of the UAP responsible for supporting RPA execution).”; paragraph [0076], “… by predicting failure, a RPA team could proactively investigate bots that are running the processes likely to fail, and intervene and/or monitor the process as it runs in real-time, and readjust the bots parameters in real-time to prevent failure.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goyal into the teaching of Faulhaber to include “modifying the workflow of the RPA robot, by the computing system.” The modification would be obvious because one of ordinary skill in the art would be motivated to expedite back-office and middle-office tasks in a wide range of industries, which can include, without limitation, manufacturing, health care, telecom, insurance, finance, procurement, supply chain management (SCM), accounting, customer relationship management (CRM), and human resource management (HRM) (Goyal, paragraph [0001]).
The combination of Faulhaber and Goyal does not explicitly disclose:
generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot.
However, Mei discloses:
generating a new version of an RPA robot, by a computing system, that implements a modified workflow of the RPA robot (paragraph [0062], “The mapping update module 405 is configured to update the second mapping by replacing it with the third mapping. This is because after the upgraded version of the RPA code corresponding to the upgrade version (the second version in the above example) of the application has been generated, the mapping that indicates relationships between UI elements in the upgraded RPA code corresponding to the upgraded version (the second version) of the application and the same version (the second version) of the application has changed to the third mapping.”; paragraph [0070], “At step 508, the second version of the RPA code corresponding to the second version of the application is generated. The generation of the second version of the RPA code may be conducted, for example, by the RPA code generating module 404 of system 400.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mei into the combined teachings of Faulhaber and Goyal to include “generating a new version of the RPA robot, by the computing system, that implements the modified workflow of the RPA robot.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide an RPA upgrade (Mei, paragraph [0001]).

Allowable Subject Matter
Claims 5-8, 13-15, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191